Citation Nr: 0309484	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  02-10 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
gunshot wound deformity, right foot, partial loss of 2nd, 3rd, 
4th, and 5th toes, currently evaluated as 30 percent 
disabling. 

2.  Entitlement to a higher initial rating for service-
connected degenerative joint disease of the left ankle 
(claimed as arthritis in both legs) as secondary to the 
service-connected disability of gunshot wound deformity, 
right foot, partial loss of 2nd, 3rd, 4th, and 5th toes.  

3.  Entitlement to a total disability rating based on 
individual unemployability due   to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from June 1948 to September 
1949. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Board notes that during the course of this appeal, the 
veteran has raised that additional disabilities (left foot 
disorder, bilateral knee disorder, bilateral hip disorder) 
were due to the service-connected right foot disorder.  These 
claims have not been adjudicated by the RO.  Accordingly, 
this matter is referred to the RO for appropriate action.


REMAND

During the pendency of this appeal, there was a change in the 
law pertaining to veteran's benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA) redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  
Based on a review of the record, the Board finds that it 
cannot determine whether the veteran received notice of the 
VCAA.  There is no file copy of the Statement of the Case 
(SOC) issued in this appeal.  The RO provided the veteran 
with a copy of the Statement of the Case in June 2002 as 
indicated by a copy of the cover letter that is associated 
with the claims file.  The Board, however, does not know 
whether the SOC cited the laws and regulations pertaining to 
the VCAA.  There is no indication that the RO, in the 
alternative, provided the veteran with notice of the VCAA in 
a letter.  

The February 2001 rating decision indicates that the current 
30 percent evaluation for the service-connected right foot 
disorder includes degenerative joint disease of the right 
ankle and attendant disability.  The RO should consider a 
separate rating for arthritis of the right ankle.  

The veteran was afforded VA examinations in relation to his 
right foot/ankle and left ankle claims in November 2000; 
however, neither of the examination reports included an 
opinion as to the effect that the veteran's service-connected 
disabilities had on his ability to work.  Such an opinion is 
required before the Board can decide the issue of a total 
compensation rating based on individual unemployability.  
Friscia v. Brown, 7 Vet. App. 294 (1994).  Therefore, the 
veteran should be afforded an additional VA examination in 
order to address the issue of whether the veteran is 
unemployable due to service-connected disabilities.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claims, the case is 
REMANDED to the RO for the following development:

1.  The RO must provide the veteran with 
notice of the Veterans Claim Assistance 
Act of 2000 as to all claims.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159. 

2.  The RO should consider granting a 
separate rating for the veteran's 
service-connected right ankle disability.  

3.  The RO should arrange an examination 
by an appropriate medical specialist for 
the purposes of commenting on the effect 
the veteran's service-connected 
disabilities have on his ability to 
obtain and sustain gainful employment.  
Please send the claims folder to the 
examiner for review in conjunction with 
the examination.

4.  In addition to the development 
requested above, the RO is requested to 
review the entire file and undertake any 
additional development necessary to 
comply with the VCAA.  

5.  Following completion of the requested 
development, the veteran's claims should 
be readjudicated.  If the decision 
remains unfavorable to the veteran, he 
and his representative should be given a 
Supplemental Statement of the Case and 
allowed sufficient time for a response.  
Thereafter, the claims should be returned 
to the Board for further consideration, 
if otherwise in order.

The purpose of this REMAND is to obtain additional 
development and ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




